DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by t al. (US 7,946,208).
In re. claim 19, Howard teaches a method to improve retention and deployment of a container (440) (figs. 4A-4B), the method including: moving an actuator (420c, 420d) between a first stroke position and a second stroke position (col. 4, ln. 20-35); and releasing the container by pivoting a swaybrace (vertical portion of hooks 470a, 470b) relative to the container via the actuator (figs. 4A-4B)to disengage a first retainer pin (horizontal portion of hooks 470a, 470b) of the swaybrace arm from a first opening of the container (opening to which hook enters) (fig. 4A).
In re. claim 20, Howard teaches the method of claim 19, further including preventing rectilinear movement of the actuator and pivotal movement of the swaybrace when the container is in a stored position (prior to cartridge detonation) (col. 4, ln. 20-29).
Allowable Subject Matter
Claims 1-18 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647